UPON PETITION FOR REHEARING
PER CURIAM.
We initially affirmed Per Curiam, 444 So.2d 425, the convictions of appellant, Brian Scott Bridges, without opinion. One of the appellate grounds asserted was the alleged ineffective assistance of counsel. We abide by our earlier affirmance. However, said affirmance shall be without prej*597udice to the right of appellant to present his allegations of ineffective assistance of counsel to the trial court via Fla.R.Crim.P. 3.850.
Except for the foregoing, the Petition for Rehearing is
DENIED.
GLICKSTEIN and WALDEN, JJ., and GOLDMAN, MURRAY, Associate Judge, concur.